Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant's Communication received on January 11, 2021, January 22, 2021 and February 22, 2021 for application number 17/146,355. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3. 	Claims 1-6 are presented for examination.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WHEATON et al. (US 2020/0126213 A1)(hereinafter Wheaton) in view of Natanzon et al.(US 2013/0129243 A1)(hereinafter Natanzon). 
Regarding claim 1, Wheaton discloses a method of medical imaging [See at least Figs. 1-7 and par. 13-17 regarding method for medical imaging] comprising: 
performing a medical imaging scan to produce acquired imaging data [See Figs. 1-3, 5 and par. 14-15 regarding scanning device 100 is configured to acquire scan data by scanning a region (e.g., area, volume, slice) of an object (e.g., a patient). The one or more image-generation devices 110 obtain scan data from the scanning device 100 and generate an image of the region of the object based on the scan data…]; 
reconstructing from the acquired imaging data a multi-dimensional medical imaging dataset in the form of a sliceable compressed representation [See Figs. 1-3, 5 and par. 14-15, 22-24, 28, 33-39, 43 regarding scanning device 100 is configured to acquire scan data by scanning a region (e.g., area, volume, slice) of an object (e.g., a patient). The one or more image-generation devices 110 obtain scan data from the scanning device 100 and generate an image of the region of the object based on the scan data. To generate the image, for example when the scan data is compressed-sensing data, the one or more image-generation devices 100 may perform a reconstruction process on the scan data. Examples of reconstruction processes include GRAPPA, SENSE, ARC, SPIRiT, LORAKS, ISTA, and FISTA. If the scan data is compressed-sensing data, then the reconstruction process may be a non-linear process that enforces both the sparsity of the image representation within a given domain (e.g., spatial, time, wavelet) and the consistency of the reconstruction with the acquired scan data… In Fig. 2, the flow then moves to block B220, where the image-generation device generates a lower-resolution image, which is defined in an image space, based on the subset of the scan data. The lower-dimensional image may be a two-dimensional image or a three-dimensional image (e.g., an image volume, a stack of two-dimensional images)…], where the reconstruction does not at any stage create full decompressed images[See Figs. 1-3, 5 and par. 14-15, 22-24, 27-28, 33-39, 43 regarding for example, in Fig. 2, where the image-generation device generates a lower-resolution image, which is defined in an image space, based on the subset of the scan data. To generate the lower-resolution image, for example when the subset of scan data includes randomly-undersampled data, the image-generation device may perform a compressed-sensing reconstruction process on the scan data. In the case where the subset of scan data is fully sampled, a simple, linear, non-iterative reconstruction (e.g., Fourier transform) may be performed. If the subset of scan data is regularly undersampled, a parallel-imaging reconstruction (e.g., SENSE, GRAPPA, ARC) may be performed. In all of these examples, the reconstruction of the subset of scan data is faster than the reconstruction of the full set due to the smaller size of the subset or the simpler, non-iterative reconstruction method employed (e.g., Fourier transform, parallel-imaging reconstruction) … Also, in Figure 3, subset of scan data is also processed.  In block B330, the image-generation device generates an image based on the data in the subset of the scan data. (Thus, the reconstruction does not create at any stage decompression of the full set of images. The reconstruction is performed on a subset of the scan data)]; and 
producing from the sliceable compressed representation a selected image by decompressing only a subset of the sliceable compressed representation [See Figs. 1-3, 5 and par. 14-15, 22-24, 27-30, 33-39, 43 regarding In block B330, the image-generation device generates an image based on the data in the subset of the scan data. Because the image-generation device uses only the subset of the scan data to generate this image, the image that the image-generation device generates in block B330 may have a lower-resolution than the image that the image-generation device generates in block B360. Also, the image-generation device may be able to perform block B330 faster than block B360.].  
Wheaton does not explicitly disclose producing from the sliceable compressed representation a selected image slice by decompressing only a subset of the sliceable compressed representation.  
	However, producing a selected image slice by decompressing only a subset of the sliceable compressed representation was well known in the art at the time of the invention was filed as evident from the teaching of Natanzon [See Fig. 5, par. 9, 48, 60-65, 68, 70-75 regarding The method includes identifying one or more images for display, the one or more images including a plurality of image slices. The method also includes determining a compression scheme for the one or more images based on at least one of bandwidth, processing power, and diagnostic modality. The method further includes transferring the one or more images for display at the client workstation. Image slice consolidation can be achieved by a variety of methods including but not limited to: combining respective pixels of neighboring images into one pixel; combining a plurality of neighboring pixels of the same image into one pixel; and/or combining respective groups of neighboring pixels on neighboring slices into one pixel, for example…(thus, at least one identified or selected image slice can be produced for being display)].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wheaton with Natanzon by including “producing from the sliceable compressed representation a selected image slice by decompressing only a subset of the sliceable compressed representation” because this combination has the benefit of providing the production of a selected or identified image slice among the medical scan data for display.
	Regarding claim 2, Wheaton and Natanzon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Wheaton and Natanzon teach or suggest  wherein producing from the sliceable compressed representation a selected image slice comprises selecting the subset of the sliceable compressed representation, and decompressing the subset to form the selected image slice[See Wheaton: Figs. 1-3, 5 and par. 14-15, 22-24, 27-30, 33-39, 43 regarding In block B330, the image-generation device generates an image based on the data in the subset of the scan data. Because the image-generation device uses only the subset of the scan data to generate this image, the image that the image-generation device generates in block B330 may have a lower-resolution than the image that the image-generation device generates in block B360. Also, the image-generation device may be able to perform block B330 faster than block B360. (A selected image is produced by decompressing a subset of the scan data). See Natanzon: Fig. 5, par. 9, 48, 60-65, 68, 70-75 regarding The method includes identifying one or more images for display, the one or more images including a plurality of image slices. The method also includes determining a compression scheme for the one or more images based on at least one of bandwidth, processing power, and diagnostic modality. The method further includes transferring the one or more images for display at the client workstation. Image slice consolidation can be achieved by a variety of methods including but not limited to: combining respective pixels of neighboring images into one pixel; combining a plurality of neighboring pixels of the same image into one pixel; and/or combining respective groups of neighboring pixels on neighboring slices into one pixel, for example…(thus, at least one identified or selected image slice can be produced for being display. This image slice is being identified also from a subset of the whole dataset of the patient exam)].  
Regarding claim 3, Wheaton and Natanzon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Natanzon teaches or suggests  further comprising storing the sliceable compressed representation in a lossless format [See Natanzon:par. 18, 52, 66 regarding diagnostic images stored in the system can be further optionally subjected to "aging" compression to reduce a volume of long term storage to either lossless or lossy quality.
Regarding claim 4, Wheaton and Natanzon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Wheaton and Natanzon teach or suggest further comprising displaying the selected image slice on a viewer for visualization[See Wheaton: Figs. 1-3, 5 and par. 14-15, 22-24, 27-30, 33-39, 43 regarding The first flow then moves to block B340, where the image-generation device sends the image that it generated in block B330 to a display device. (A selected image is displayed). See Natanzon: Fig. 5, par. 9, 48, 60-65, 68, 70-75 regarding The method includes identifying one or more images for display, the one or more images including a plurality of image slices. The method also includes determining a compression scheme for the one or more images based on at least one of bandwidth, processing power, and diagnostic modality. The method further includes transferring the one or more images for display at the client workstation. Image slice consolidation can be achieved by a variety of methods including but not limited to: combining respective pixels of neighboring images into one pixel; combining a plurality of neighboring pixels of the same image into one pixel; and/or combining respective groups of neighboring pixels on neighboring slices into one pixel, for example…(thus, at least one identified or selected image slice can be produced for being display. This image slice is being identified also from a subset of the whole dataset of the patient exam)].  
9.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WHEATON et al. (US 2020/0126213 A1)(hereinafter Wheaton) in view of Natanzon et al.(US 2013/0129243 A1)(hereinafter Natanzon) in further view of Jiang et al.(US 2020/0341092 A1)(hereinafter Jiang).
Regarding claim 5, Wheaton and Natanzon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Wheaton and Natanzon teach or suggest wherein the sliceable compressed representation comprises a wavelet transform compressed representation [See Wheaton: par. 15 regarding If the scan data is compressed-sensing data, then the reconstruction process may be a non-linear process that enforces both the sparsity of the image representation within a given domain (e.g., spatial, time, wavelet) and the consistency of the reconstruction with the acquired scan data. See Natanzon: par. 21, 72 and 78 regarding In certain embodiments, rather than having only one preferred compression scheme (e.g., jpeg, wavelet, layered, etc.), several compression schemes can be provided in a single system, including uncompressed files]. 
Wheaton and Natanzon do not explicitly disclose wherein the sliceable compressed representation comprises a low rank matrix and tensor based compressed representation.  
However, providing a low rank matrix and tensor based compressed representation for medical scan data was well known in the art at the time of the invention was filed as evident from the teaching of Jiang[See at least par. 9, 53-56, regarding generating the report at process block 410 may include performing a low-rank reconstruction to create an image of each time point first, and then tissue properties may be retrieved by taking the maximum of the inner product between the reconstructed image and the dictionary. The low-rank reconstruction may take a variety of forms. In one non-limiting example, a low-rank reconstruction for T2-shuffling may be used.]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wheaton and Natanzon with Jiang by including “wherein the sliceable compressed representation comprises a low rank matrix and tensor based compressed representation” because this combination has the benefit of providing a method of low rank matrix and tensor based representation of the medical image data.
Regarding claim 6, Wheaton, Natanzon and Jiang teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Jiang teaches or suggests wherein the low rank matrix and tensor based compressed representation is reconstructed using a T2 shuffling method or a multi-scale low rank method[See Jiang: at least par. 9, 53-56, regarding generating the report at process block 410 may include performing a low-rank reconstruction to create an image of each time point first, and then tissue properties may be retrieved by taking the maximum of the inner product between the reconstructed image and the dictionary. The low-rank reconstruction may take a variety of forms. In one non-limiting example, a low-rank reconstruction for T2-shuffling may be used.].

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482          


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482